Reynolds, J. (dissenting).
I agree completely with the dissent of Mr. Justice Kane. In addition I agree with claimant’s contention that there existed an ambiguity precipitated by the State’s 1961 change in bid forms which supports the ¡billing practices utilized by claimant for the years involved. In 1961 the bid forms for amended budget bills were changed from two lines to one. The majority here and the ¡Court of Claims would construe the 1961 one-line bid of $9.33 per page as cover-,, ing the delivery of 2,000 copies to each house or a total of 4,000 copies. With this construction I cannot agree.
The year before claimant had bid a total of $18.12 per page ($9.06 per page for each house on the two-line ibid) for the same 4,000 copies. It is obvious they were thus bidding $9.33 per page for each 2,000 copies delivered to each house or $18.66 for the 4,000 total copies. Any other assumption is incongruous with, claimant’s bidding practices on other bills and the obvious fact that printing costs were increasing and not decreasing at the time. Moreover, it is also obvious and important that the State on auditing the vouchers submitted for each of the years in dispute agreed with this procedure. It is one ,|hing to say as the majority does that the State cannot be held for errors of its employees and ¡quite another to utilize a course of conduct to give a practical oónstruction to an ambiguous contractual, provision. Thus, in my opinion, the intent of the *407parties was clearly that claimant should ¡be paid $9.33 per page for each 2,000 copies delivered and not for the total 4,000 copies. In addition it is not questioned that the charges made were reasonable. Bather, the State, in my opinion, is attempting to advance a construction of the contract which not only is erroneous in light of prior bids for the same work but unfair to claimant who did the work on a reasonable assumption based on prior bidding that it would be paid $9.33 per page for each 2,000 copies printed. The members of this court agree that both the result and the actions of the State herein are inequitable; I would go further and say they are unconscionable and illegal. Accordingly, I vote to reverse and grant judgment to the appellant in the sum of $87,807.53.
Sweeney, J., concurs with ¡Staley, Jr., J. P.; Greenblott J., concurs in a separate opinion; Kane, J., dissents and votes to reverse in an opinion in which Reynolds, J., concurs; Reynolds, J., dissents and votes to reverse in a separate opinion.
Judgment affirmed, with costs.